                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ESAN DAVID IDOWU,                          :
     Petitioner                            :
                                           :               No. 1:19-cv-2186
      v.                                   :
                                           :               (Judge Kane)
CLAIR DOLL,                                :
     Respondent                            :

                                        ORDER

      AND NOW, on this 24th day of March 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s motions seeking release from detention (Doc. Nos. 16, 17) are DEEMED
         to be his traverse, and the Clerk of Court is directed to amend the docket in the above-
         captioned case to note as such;

      2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
